Citation Nr: 1455854	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include residuals of surgery.

2.  Entitlement to service connection for allergies to petroleum.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for right ear tinnitus.

5.  Entitlement to service connection for left foot disability.

6.  Entitlement to service connection for chest disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to March 2002.

These matters come to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for heart disability, bilateral hearing loss, right ear tinnitus, chest condition, stomach disability/residuals of surgery, allergies, migraine headaches, anxiety, and left foot disability.  A notice of disagreement was filed in July 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in February 2008.  In June 2010, a supplemental statement of the case was issued with regard to the issues of entitlement to service connection for heart disability, bilateral hearing loss, right ear tinnitus, chest condition, stomach disability/residuals of surgery, allergies, and left foot disability.  In August 2010, the Veteran submitted a substantive appeal indicating that she would like to continue her appeal with regard to the issues of entitlement to service connection for heart disability, allergies, and stomach disability, effectively withdrawing entitlement to service connection for bilateral hearing loss, right ear tinnitus, chest disability, and left foot disability.  Thus, these issues are not in appellate status.  

In a June 2010 rating decision, the RO granted entitlement to service connection for panic disorder without agoraphobia with secondary depressive disorder, assigning a 10 percent disability rating, effective October 30, 2006, and a 30 percent disability rating, effective November 23, 2009; and, granted entitlement to service connection for chronic muscle contraction headaches, assigning a noncompensable rating, effective October 30, 2006, and a 10 percent disability rating, effective March 2, 2010.  The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal as to the anxiety and migraine headache issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In August 2010, the Veteran filed a notice of disagreement with the disability ratings assigned, and claimed earlier effective dates for the respective higher ratings.  A statement of the case was issued in June 2012, but the Veteran did not file a substantive appeal.  Thus, these issues are not in appellate status.  

In a January 2013 rating decision, the RO granted entitlement to service connection for inappropriate sinus tachycardia, assigning a 10 percent disability rating, effective October 30, 2006; a noncompensable rating, effective October 30, 2007; and, a 10 percent disability rating, effective February 10, 2010.  The grant of service connection for heart disability constitutes a full award of the benefit sought on appeal.  See Grantham, 114 F. 3d at 1158.  In May 2013, the Veteran requested reconsideration of the ratings assigned.  In a February 2014 rating decision, the RO assigned a 30 percent disability rating, effective May 23, 2013.  

The Veteran testified at a Board hearing in October 2014; the transcript is of record.

The issue of entitlement to service connection for left foot disability has been raised by the record in a May 2013 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for stomach disability/residuals of surgery and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

In an August 2010 submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal with regard to the issues of entitlement to service connection for bilateral hearing loss, right ear tinnitus, chest disability, and left foot disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for bilateral hearing loss, right ear tinnitus, chest disability, and left foot disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in an August 2010 submission the Veteran withdrew his appeal as to the issues of entitlement to service connection for bilateral hearing loss, right ear tinnitus, chest disability, and left foot disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.



ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for right ear tinnitus is dismissed.

Entitlement to service connection for chest disability is dismissed.

Entitlement to service connection for left foot disability is dismissed.


REMAND

Stomach disability, to include residuals of surgery

The Veteran asserts that she suffered abdominal symptoms during service which turned out to be cervical dysplasia and which resulted in a post-service hysterectomy.  While the Veteran did claim a "stomach" disability, she is actually claiming residuals from her in-service abdominal symptoms which did not result in a gastrointestinal or digestive disability.  

Service treatment records are replete with complaints of abdominal and left and right lower quadrant pain.  Urinary tract infections and a history of ovarian cyst was noted.  

A February 2001 memorandum from the Department of the Army reflects that the Veteran was being treated for ovarian cyst and possible endometriosis.  

The Veteran should be afforded a VA examination to assess whether she has suffered from residuals as a result of any abdominal symptoms experienced or procedures performed during service.


Allergies

The Veteran asserts that she is allergic to petroleum products and during any such exposure she breaks out into hives.  

A May 1997 service treatment record reflects treatment for hives.

An August 2001 service treatment record reflects that the Veteran has suffered from urticaria since June which appears to be aggravated by petroleum.  The assessment was chronic urticaria.  Even with the removal of the inciting factor (petroleum) it may take 4 to 6 months to resolve.  

Two separate August 2001 Physical Profiles reflect a notation of allergy to petroleum products.  She was instructed not to have any contact with petroleum products or to work in an area where the products are used.  

The Veteran should be afforded a VA examination to assess whether she has a disability manifested by hives due to or manifested in service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed residuals of abdominal symptoms/gynecological condition.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please state whether the Veteran has any residuals as a result of abdominal/lower quadrant pain/symptoms experienced during service.

b)  Please state whether the Veteran has any disability, to include a gynecological condition and/or hysterectomy, as a result of abdominal/lower quadrant pain/symptoms, or gynecological conditions suffered during service.

Consideration should be given to any prior complaints and any diagnoses of record during service and following service.

c)  Are any conditions or disabilities at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include the symptoms and diagnoses experienced therein.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  Schedule the Veteran for a VA dermatology examination with a physician with appropriate expertise to assess the nature and etiology of her claimed skin condition.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please state whether the Veteran has a skin disability manifested by hives.

Consideration should be given to any prior complaints and any diagnoses of record.

b)  Is a skin disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include her petroleum allergy.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  If either service connection issue is not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


